 In the Matter of THE WESTERN UNioN TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS' UNION LOCAL No. 9.Case No. R-3426.-DecidedJanuary 16, 1942Jurisdiction:telegraph industry.Investigation' and Certification of Representatives:existence of question, re-fusal to accord union recognition until certified by the Board, electionnecessary.Unit Appropriatefor CollectiveBargaining:allemployees of the CompanyMinnesota, under the jurisdiction of the superintendent at St Paul, excludingemployees having the exclusive right to hire and discharge, part-time mes-senger boys engaged exclusively in the handling of errand service and/ordistribution service, chief bookkeeper, and late night traffic managerMr. E. C. Ziesel,of Chicago, Ill., for the Company.Mr.--Franle B. Powers,of Chicago, Ill., andMr. Harvey ThorandMr. F. 7'. Starkey,of St. Paul, Minn., for the Union.Mr. Louis Ci od%in,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 11, 1941, Commercial Telegraphers' Union, LocalNo. 9, herein called the Union, filed with the Regional Director forthe Eighteenth Region (Minneapolis, Minnesota) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,St.Paul,Minnesota, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act. - On November 14, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.38 N. L. R. B., No. 68.325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 14, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnion, and upon American Communications Association, hereincalled the A. C. A. Pursuant to notice, a hearing was held on De-cember 29,1941,atMinneapolis,Minnesota,beforeHenryW.Lehmann, the Trial Examiner duly designated by the Chief TrialExaminer.The Company and the Union were represented and par-ticipated in the hearing.The A. C. A. did not appear at the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all-parties.The Trial Examiner granted motions of the Union duringthe hearing to amend the petition as to formal matters.Duringthe course of the hearing the Trial Examiner made several rulingson other motionsand onobjections to the admission of evidence.The Boardhas reviewed these rulings and find that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tionwith its principal office at New York City.It is engagedthroughout the United States and in various foreign countries inthe receiving and transmission by telegraph and cable of intrastate,interstate,and international communications.In the operation ofits national and international communications system, the Companyoperates 211,530 miles of pole lines,4,070miles of land line cable,1,776,876miles of wire, 30,324 nautical miles of ocean cable, and19,543 telegraph offices.At the close of 1940, the Company employedapproximately 43,500 persons.The Company maintains offices at St.Paul, Minnesota,with whichwe are here concerned.It admits thatit isengaged incomniercewithin themeaning ofthe Act.IT.THE ORGANIZATION INVOLVEDCommercialTelegraphers'Union, Local No. 9, is a labor organ-ization affiliated with the American Federation of Labor, admittingtomembership employees at the St. Paul, Minnesota, offices of theCompany.III.THE QUESTION-,CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive rep-resentative of its employees at the St. Paul office until such time asit is certifiedby theBoard.A statement of the Regional Director, THE WESTERN UNION TELEGRAPH COMPANY327introduced in evidence at the hearing, shows that the Union repre-sents a substantial number of employees in the unit which it allegesis, appropriate.'We find that 'a question has arisen concerning the representationof employees of,the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company agree that all employees of the Com-pany working in or from St. Paul, South St. Paul, and the suburbsof St. Paul, Minnesota, under the jurisdiction of the superiIitendentof St. Paul, excluding employees having the exclusive right to hireand discharge and part-time messenger boys engaged exclusively inthe handling of errand service and/or distribution service, constitutean appropriate unit.The only controversy with respect to the unitconcerns the chief bookkeeper and late night traffic manager.The chief bookkeeper has four employees working under him.The Company contends that he should be excluded from the unitbecause he is a supervisory employee and the Union urges his inclu-sion.He has the authority to suspend employees working under hintand interviews applicants for positions in his department.We shallexclude the chief bookkeeper from the unit.The late night traffic manager is in charge of the traffic depart-ment from midnight to 8 a. m. The Company urges that he beexluded from the unit and the Union that he, be included. Thisemployee normally has one person working under him but on fre-quent occasions his staff is increased to as many as nine employees.It appears that he has the authority to discipline persons in his de-partment and may discharge them for cause.We shall exclude thelate night traffic manager from the unit.-We find that all employees of the Company working in or fromSt.Paul, South St. Paul, and the suburbs of St. Paul, Minnesota,'The Regional Director reported that the Union presented membership cards signed by80 persons who appear on the Co'mpany's'pay i oil for the St. Paul officeThere are approxi- 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the jurisdiction of the superintendent at St. Paul,excludingemployees having the exclusive right-to hire and discharge,part-timemessenger boys engaged exclusively in the handling of errand serviceand/or distribution service, chief bookkeeper,and late night trafficmanager, constitute a unit appropriate for the purposes of 'collectivebargainingand that suchunit willinsure to employees of the Com-pany the fullbenefit of their right to self-organization and to-col-lective bargaining and otherwise will effectuate the policies of the'Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that the'employees of the Company eligibleto vote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the representation of employees of The Western Union Telegraph Company,St. Paul,'Minnesota,within the meaning of Section 9 (c) and Section2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company working in or from St. Paul,South St. Paul, and the suburbs of St. Paul, Minnesota,under thejurisdiction of the superintendent at St. Paul, excluding employeeshaving the exclusive right to hire and discharge,part-time messengerboys engaged exclusively in the handling of errand service and/ordistribution service, chief bookkeeper,and late night traffic manager,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargaining THE WESTERN UNION- TELEGRAPH COMPANY329with The Western Union Telegraph Company, St. Paul, Minnesota,an ,election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theEighteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section, 9, of saidRules and Regulations, among all employees of the Company work-ing in or from St. Paul, South St. Paul, and the suburbs of St. Paul,Minnesota, under the jurisdiction of the superintendent at -St. Paulwho were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did notwork during such-pay-roll period because'they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding employees having the exclusiveright to hire and discharge, part-time messenger boys engaged ex-clusively in the handling of errand service and/or distribution serv-ice,chief bookkeepers, late night traffic manager, and employees,who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Commercial T'elegra-phers' Union, Local No. 9, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.